Exhibit 99.1 FOR IMMEDIATE RELEASE SANUWAVE Health PROVIDES an update on the dermaPACE Clinical trial ALPHARETTA, GA, June 30 , 201 5 – SANUWAVE Health, Inc. (OTCQB: SNWV) today announced the plan for completing the Company’s Phase III supplemental clinical trial that used the dermaPACE ® for treating diabetic foot ulcers. SANUWAVE and its regulatory advisors, Musculoskeletal Clinical Regulatory Advisers, LLC (MCRA), held an in-person meeting with the U.S. Food and Drug Administration (FDA) in June 2015. In this meeting, it was determined that the best path to success would be for the Company to retain the original analysis plan. In addition, the FDA noted the totality of the data from the clinical study, such as additional endpoints and a favorable risk/benefit profile, will play an important role in the FDA’s review of the Company’s Premarket Approval (PMA) submission . The Company completed enrollment in the clinical study in November 2014 and all 130 patients have now completed the full 24-week follow-up. The Company and its CRO are in the process of completing the auditing of the clinical documentation at each clinical site to be followed by site close-out, a final review, and then locking of the clinical study database. After the database is locked, the Company will be unblinded to the data, conduct statistical analyses, announce the top-line results publicly in Q3-2015, and draft the clinical study report. Assuming positive clinical results, this work will culminate in submission of the PMA to the FDA in Q4-2015/Q1-2016. Kevin A. Richardson II, Chairman of the board of directors of SANUWAVE, commented, "We are very pleased to have reached this major milestone in the supplemental clinical trial of dermaPACE to treat diabetic foot ulcers. The positive feedback from the FDA at our meeting to discuss the dermaPACE clinical study gives us the confidence to stop further enrollment in the study and move towards final data review and PMA submission to the FDA.” “
